Per Curiam.
The defendants, having admitted by their plea, the,existence of the judgment set out, and put their .defence on the fact of payment, could not resist the production-of the record or controvert its effect. But in its legal effect, it was what it was recited to 'be, the practice being universal to treat it, for the purpose of execution; as a judgment of the court. Nor could want of jurisdiction in the justice be urged in this proceeding, the remedy being a motion to have the judgment struck off, or perhaps reversed on a writ of error. Having been received and docketed as a judgment of the court,’it could not be treated as a nullity; and even if it could, its validity ought to have been put- in issue by the plea of nul tiel record.
Judgment affirmed.